Citation Nr: 1704192	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Case Manager


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his VA case manager testified before the undersigned during an October 2010 Travel Board hearing at the RO; a transcript is of record. 

In February 2011, June 2014, and August 2015, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate consideration.

Although the Veteran's claim was initially limited to entitlement to service connection for PTSD, the medical evidence shows treatment for a variety of psychiatric disorders, including depressive disorder, bipolar disorder, cognitive disorder, organic affective disorder, attention deficit disorder, and unspecified personality disorder.  Therefore, the Board has previously broadened the original issue to include service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet.App. 1, 9 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required again in this case to ensure that the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2015 remand, the Board noted that VA treatment records showed the Veteran had been diagnosed with a variety of psychological disorders, including PTSD, depressive disorder, bipolar disorder, cognitive disorder, organic affective disorder, attention deficit disorder, and unspecified personality disorder.  

Further, it was also noted in the remand that there was evidence of a possible in-service stressor.  The Veteran has stated that he was involved in an in-service incident in February 1976 where he was racially harassed and struck by a fellow soldier, and he responded by stabbing that solder.  See October 2010 Board Hearing Transcript; June 2008 Veteran Statement; August 1976 Enlisted Evaluation Report.  The record also shows that his behavior changed since the assault incident; he was treated for alcohol intoxication two weeks after the incident and cited under Article 15 for failure to show around the same time.  See February 1976 Military Personnel Record (MPR); February 1976 Service Treatment Record.  Moreover, a May 1976 Bar to Enlistment/Reenlistment document in his MPR notes a decline in the Veteran's overall duty performance, attitude, and appearance since February 1976, even though an Enlisted Evaluation Report, issued also in May 1976, notes his positive contributions in his knowledge and skills to the platoon for which he served.  May 1976 Bar to Enlistment/Reenlistment, MPR; May 1976 Enlisted Evaluation Report, MPR.  

The Board further noted in the same remand that the Veteran was assaulted during a car-jacking incident post-service in June 2001 and suffered a traumatic brain injury.  It appears that the Veteran was not diagnosed with any psychiatric disorders until after that assault.  The record also contains conflicting statements as to when the Veteran's PTSD symptoms began.  November 2005, January 2006, and March 2010 VA treatment records indicate that the Veteran has PTSD as a result of the car-jacking during civilian life.  However, the Veteran has stated that he believes the in-service incident marked the beginning of his PTSD symptoms.  The Board also notes that the Veteran has stated he was abused as a child.  See November 2007 VA Treatment Records. 

In order to ascertain the nature and etiology of the Veteran's acquired psychiatric disorders, the Board ordered a VA examination for the Veteran in the August 2015 remand, and the examination was provided in June 2016.   However, the Board finds that the June 2016 VA medical examination is inadequate for rating purposes, in, at least, two ways.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

First, the VA examiner failed to address all the psychiatric disorders of which the Veteran has been diagnosed as of the claim's filing date, May 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if disability is present at the time of the claim's filing and service connection may be granted even if the disability resolves prior to VA's adjudication of the claim).  If some of the diagnoses are not found, are not clinically supported or cannot be clinically established that should be explained.

Second, the June 2016 VA examination failed to address psychological impact of the car-jacking incident on the Veteran as well as that of the Veteran's childhood experiences.  Moreover, the opinion concerning the in-service stressor is inadequate because it is conclusory and there is no evidence that the examiner considered the Veteran's statements in regards to his symptoms and impacts after the stressor incident.  Evaluation of psychological impacts on the Veteran caused by each event is material in determining the nature and etiology of the Veteran's psychiatric disorders especially when the Veteran seems to have encountered many traumatic experiences in his life.  

Therefore, an addendum medical opinion must be obtained to rectify the inadequacies of the VA examination report.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and other entities that the Veteran identifies.  All attempts to obtain records should be documented in the claims folder.

2. Second, obtain an addendum opinion from the June 2016 VA examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's acquired psychiatric disorders since May 2007.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review the entire record.  

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychological disorder present at any point after the Veteran's May 2007 claim had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service, including his reported PTSD stressors.  This analysis must be conducted for each disorder identified as existing after May 2007.  To the extent the medical evidence does not establish that one or more of these disorders is not present, and that as such, an opinion cannot be entered, that should be set out, to include discussion of the evidence leading to the conclusion that one or more of these diagnoses cannot be supported.

The examiner should consider the Veteran's statements concerning his symptoms as well as his Case Manager's testimony during the October 2010 Board hearing.  The examiner is instructed to consider each of the lay statements of experiences and symptoms credible.  The examiner is reminded that lay evidence is potentially competent to support the presence of disability even when it is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.  If the examiner finds that an opinion cannot be rendered regarding nature and etiology of a psychiatric disorder without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).  

3. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




